Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, Harris et al. discloses a casing (1/2), having a chamber and a liquid channel (12/13) connected to the chamber (figs 3-4); a first cable, having a first electrical connection portion (at least one of wires in assembly 8 and connection at 6), wherein the first cable is disposed through the casing (fig 3-4), and the first electrical connection portion is located in the chamber (fig 3-4, wherein 6 is inside of 2); a second cable, having a second electrical connection portion (at least another one of wires in assembly 8 and connection at 6), wherein the second cable is disposed through the casing (figs 3-4), and the second electrical connection portion is located in the chamber (fig 3-4, wherein 6 is inside of 2); an electrically conductive piston (3 and/or 9), disposed in the chamber and movable between an electrically connected position (fig 4) and an electrically disconnected position (fig 3), wherein the electrically disconnected position is located closer to the liquid channel (12/13) than the electrically connected position (at least wherein 9 is closer to 12/13 in fig 3 than in fig 4); when the electrically conductive piston is in the electrically connected position, the electrically conductive piston is in electrical contact with the first electrical connection portion and the second electrical connection portion so as to electrically connect the first cable with the second cable (fig 4, and col. 5, lines 1-10); when the electrically conductive piston is in the electrically disconnected position, the electrically conductive piston is spaced apart from the first electrical connection portion and the second electrical connection portion (fig 3); and a first magnetic conductive component (9), disposed on the electrically conductive piston (3/9 and or , col. 5 lines 55-60) and configured to provide a magnetic force to move the electrically conductive piston toward the electrically 
Clason discloses a casing (14/16/22/30), having a chamber (inside of 14/16/22/30) and a liquid channel (10) connected to the chamber (fig 2); a first cable (34/36), having a first electrical connection portion (42/44), wherein the first cable is disposed through the casing (fig 2), and the first electrical connection portion is located in the chamber (fig 2); a second cable (34/36), having a second electrical connection portion (42/44), wherein the second cable is disposed through the casing (fig 2), and the second electrical connection portion is located in the chamber (fig 2); an electrically conductive piston (26/46/48), disposed in the chamber and movable between an electrically connected position (wherein 56 and 60 are connected) and an electrically disconnected position (fig 2, wherein 58 and 60 are connected), wherein the electrically disconnected position is located closer to the liquid channel (10, col. 3, lines 5-25, leftward movement towards 10) than the electrically connected position (col., 2,lines 55-end,  rightward movement to closed position); when the electrically conductive piston (26/46/48) is in the electrically connected position, the electrically conductive piston is in electrical contact with the first electrical connection portion (42/44) and the second electrical connection portion (42/44) so as to electrically connect the first cable with the second cable (under fluid pressure from 10); when the electrically conductive piston is in the electrically disconnected position, the electrically conductive piston is spaced apart from the first electrical connection portion and the second electrical connection portion (fig 2, 42/44 spaced from 62/64); and a first magnetic conductive component (56 or 58 or 60), disposed on the electrically conductive piston (26/46/48) and configured to provide a magnetic force to move the electrically conductive piston toward the electrically disconnected position (col. 3, lines 5-25, leftward movement towards 10).
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein  a first magnetic conductive component, disposed on the electrically conductive piston 
As to claim 12, Harris et al. discloses a casing (1/2), having a chamber and a liquid channel (12/13) connected to the chamber (figs 1 and 3-4); a first cable, disposed through the casing and electrically insulated with the casing (8, figs 3-4), wherein the first cable has a first electrical connection portion, and the first electrical connection portion is located in the chamber (at least one of wires in assembly 8 and connection at 6); a second cable, disposed on the casing; an electrically conductive piston (3/9), disposed in the chamber and in electrical contact with the casing (at least through 6), wherein the electrically conductive piston is movable between an electrically connected position and an electrically disconnected position (figs 3 and 4), the electrically disconnected position (fig 3) is located closer to the liquid channel than the electrically connected position (at least wherein 9 is closer to 12/13 in fig 3 than in fig 4); when the electrically conductive piston is in the electrically connected position, the electrically conductive piston is in electrical contact with the first electrical connection portion so as to electrically connect the first cable with the second cable (fig 4, and col. 5, lines 1-10); when the electrically conductive piston is in the electrically disconnected position, the electrically conductive piston is spaced apart from the first electrical connection portion (fig 3); and a first magnetic conductive component (9), disposed on the electrically conductive piston and configured to provide a magnetic force to move the electrically conductive piston toward the electrically disconnected position (col. 5, lines 20-30 and at least wherein the magnetic force of 9 opposes that of 5 and also has been interpreted to be provided and overcome to return to the rest position).

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a first cable, disposed through the casing and electrically insulated with the casing, wherein the first cable has a first electrical connection portion, and the first electrical connection portion is located in the chamber; a second cable, disposed on the casing, wherein the second cable has 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657